Abbott, J.,
dissenting: The trial court granted summary judgment in this case. I believe that to be error. 1 am also troubled by the fact it appears to me we have imposed a duty concerning unimproved roads in Kansas where no duty previously existed. This may have far-reaching effects, not only on townships but on counties, to improve the many miles of unimproved roads in Kansas, as well as potential tort liability.
First, I believe summary judgment was premature. A real question exists as to whether the Board of County Commissioners of Marshall County (Marshall County) repaired and put the road in good condition for travel. When the record is examined, as we must view it, in the light most favorable to Lincoln Township, Marshall County “dumped” 257 tons of rock on a 1 %-mile stretch of road. Marshall County does not appear to have spread the rock. Thus, a question remains as to whether Marshall County improved the road for travel.
My main concern is that there has been no duty in Kansas to make unimproved roads passable during,a wet period. Lincoln Township has 18 miles of gravel road and 22 miles of unimproved dirt roads. Statewide, there are over 5,000 miles of unimproved dirt roads. I would not hazard a guess as to how many low-water crossings exist in Kansas. Since statehood, persons using low-water crossings and unimproved dirt roads have been inconvenienced by having to take the “long way” home when the creek rose or the road was muddy. Now we say one political group can make improvements, but order another political group to pay the cost of *364such improvements if the road becomes unusable when it is muddy.
I recognize that Marshall County relied on the fact that the road was used as a farm-to-market road and was used by school busses and by a rural mail carrier. K.S.A. 68-1701 provides that the board of county commissioners may designate roads used for such purposes and receive federal funds for their improvements. Obviously, Marshall County did not consider this road of sufficient importance as a farm-to-market road, school bus route, and rural mail carrier route to include it under K.S.A. 68-1701, but it relies on those three factors to impose a cost on the Township.
Interestingly enough, this court has held that “[wjhile a county is required to improve a county road, it is not required to surface it with gravel.” Neosho County Comm’rs v. Burdick, 120 Kan. 698, Syl. ¶ 1, 244 Pac. 866 (1926). The amount of maintenance on a road has always been discretionary with the county commissioners and should be with the township board. Marshall County has the ability to take over the maintenance of all roads in the county or, under K.S.A. 68-1701, it could take over this specific 1 Vz miles of roadway if it deems it important enough a farm-to-market road, school bus route, or rural mail carrier route.
When the legislature adopted K.S.A. 68-124, I do not believe that it ever intended to allow a board of county commissioners to cause an unimproved dirt road to be graveled at a township’s expense solely because the road succumbs to nature and becomes muddy when it rains.
I am concerned that we may be imposing tort liability on counties and townships for failure to gravel unimproved dirt roads. This is because by allowing an exception to the cash basis law, we are saying muddy roads are unsafe. The cash basis law allows an exception for unsafe emergency situations. Muddy roads are not necessarily dangerous roads. They may be irritating and inconvenient, but they do not create an unsafe emergency situation.
I would emphasize that we are dealing with what appears to be a normal, ordinary, dirt road which gets muddy when it rains. The granting of summary judgment in this case is declaring that as a matter of law, the county commissioners in any county that have a *365township road system can gravel any township road and force the township to pay for it solely because it gets muddy when it rains.
I would reverse the trial court.
McFarland, C.J., and Davis, J., join in the foregoing dissent.